Citation Nr: 0707618	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-01 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from July 1962 through July 
1982.  He died in January 2003 and the appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking Dependency and Indemnity 
Compensation (DIC) via her claim for service connection for 
the cause of the veteran's death.  At her hearing in August 
2005, the appellant suggested that there is medical evidence 
in existence that is relevant to her claim, but missing from 
the veteran's claims folder.  In particular, she referred to 
records from various physicians at a medical clinic at 131 
French Landing in Nashville, Tennessee.  The appellant 
suggested that the medical clinic closed and that all records 
regarding her late husband were forwarded to Dr. Gekas at the 
Centennial Medical Center ("Centennial").  While there are 
copies of medical records from Centennial, including Dr. 
Gekas' records, in the claims folder, there are not records 
from a medical clinic at 131 French Landing.  The March 2005 
letter from VA to Centennial requested copies of medical 
records "from 10-26-00 to 01-12-03."  This was, presumably, 
because the claims folder already contained medical evidence 
dating from October 1998 through October 2000.  There is no 
request, however, for any and all records for treatment of 
the veteran prior to his treatment at Centennial.  38 C.F.R. 
§ 3.159(c)(1) (2006) requires VA to assist the appellant to 
obtain records from private medical care providers.  In this 
case, the duty to assist includes an effort to obtain all 
records, including those from the medical clinic at which the 
veteran treated prior to his transfer to Centennial.  The RO 
should fashion a request that ensures that Centennial is 
aware that VA needs both Centennial's records and the records 
from any other medical facility that Centennial has on file.  
As such, a remand is required in this matter.

Also, during the course of the hearing, the appellant 
suggested that the veteran was exposed to radiation during 
service, which, if true, could warrant presumptive service 
connection under 38 C.F.R. §§ 3.307 and 3.309 for the 
veteran's liver cancer.  The veteran's service medical 
records do not show treatment for radiation exposure; 
however, service personnel records should be reviewed to 
verify whether there is any indication of radiation exposure 
during the veteran's twenty years of service.  Under 
38 C.F.R. § 3.159(c)(2), VA is required to assist the 
appellant to obtained such relevant records that are in the 
custody of the Federal government.  

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1) 
(2006), including corrective notice under Dingess.  
Additionally, the appellant has claimed that the veteran's 
cause of death was secondary to herbicide and radiation 
exposure in service.  Under 38 C.F.R. § 3.159(b), VA has a 
duty to notify the appellant of the evidence necessary to 
establish service connection on a presumptive basis under 
38 C.F.R. §§ 3.307 and 3.309 (2006).




Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the appellant under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and 
which notifies the veteran of the evidence 
necessary to establish presumptive service 
connection following exposure to 
herbicides and radiation in service.

2. Ensure that VA has met its duty to 
assist the appellant under 38 C.F.R. 
§ 3.159(c)(2) by obtaining any and all 
relevant records from Centennial Medical 
Center, to include any records sent to 
Centennial at the time the veteran was 
transferred to its care from the medical 
clinic at 131 French Landing in Nashville, 
Tennessee.  All records obtained should be 
associated with the claims folder.

3.  Ensure that VA has met its duty to 
assist the appellant under 38 C.F.R. 
§ 3.159(c)(1) by associating with the 
claims folder all relevant service records 
that may verify that the veteran was 
exposed to radiation during service, 
including his entire service personnel 
record.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



